            Case 19-26046-AJC       Doc 173   Filed 06/29/21   Page 1 of 1




                                       UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                       CASE NO. 19-26046-BKC-AJC
                                       CHAPTER 13

IN RE:
GERARDO ARIAS
       Debtor.
                                /

                          CERTIFICATE OF COMPLIANCE

      I HEREBY CERTIFY that no monies are due at this time pursuant to the Debtor’s

Eighth Amended Chapter 13 Plan as of June 29, 2021, the date of the filing of the

Debtor’s Emergency Motion for Re-Hearing and Motion for Reinstatement of Chapter

13 Bankruptcy.


                                       Law Offices of Michael A. Frank
                                       & Rodolfo H. De La Guardia, Jr.
                                       Attorneys for the Debtor
                                       Suite 620 •
                                       10 Northwest LeJeune Road
                                       Miami, FL 33126-5431
                                       Telephone (305) 443-4217
                                       Facsimile (305) 443-3219


                                       By: /s/ Michael A. Frank
                                             Michael A. Frank
                                             Florida Bar No. 339075
